DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0069], last sentence the phrase “first reques” should be replaced with the phrase --first request--.
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: 
 In claim 16, line 24, the phrase “second output” should be replaced with the phrase 
--second content--.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 2 recites among other limitations: “providing… information identifying a plurality of pre-recorded exercise classes... the plurality of pre-recorded exercise classes includes a first group of pre-recorded exercise classes, the information identifies the first group, and the information is updated, at a predetermined time interval, to identify a second group of pre-recorded exercise classes different from the first group; receiving, by the processor and from a subset of the plurality of exercise machines, requests to participate in an exercise class included in the first group or the second group” which is not found in the specification as originally filed.
Independent claim 9 recites among other limitations: “provide… information identifying a plurality of pre-recorded exercise classes….the plurality of pre-recorded exercise classes includes a first group of pre- recorded exercise classes, the information identifies the first group, and the information is updated, at a predetermined time interval, to identify a second group of pre-recorded exercise classes different from the first group; receiving, by the processor and from a subset of the plurality of exercise machines, requests to participate in an exercise class included in the first group or the second group” which is not found in the specification as originally filed.
Independent claim 16 recites among other limitations: “receive, via the network, information identifying a plurality of pre-recorded exercise classes, wherein: the information identifies a first group of pre-recorded exercise classes, the information is updated, at a predetermined time interval, to identify a second group of pre-recorded exercise classes different from the first group” which is not found in the specification as originally filed.
Applicant argues in the preliminary amendment filed on 09/03/2021 that support for these limitations are found generically in paragraphs [0034]-[0078] and in Figs. 1-3, 4a-b and 6, but these explicit limitations are not found therein, nor is it clear how the disclosure in paragraphs [0034]-[0078] read on the newly added claims.
Paragraphs [0034]-]0035] generally teaches a method where a request to join an exercise class is provided by a first user of a first exercise machine, where the workout can immediately begin or an interval of time can be provided before the workout beings to allow others to join prior to the workout starting.  Paragraphs [0044]-[0045] describes an embodiment where a user can join a workout that has already started where playback of the class is synchronized to the playback of the users already taking the class.  The claimed limitations do not match the specification nor method step flow diagrams as originally filed.

Examiner’s Comments
Claims 2, 9 and 16, as best understood, except for the limitation of: a plurality of pre-recorded exercise classes including a first group of pre-recorded exercise classes, the information identifies the first group, and the information is updated, at a predetermined time interval, to identify a second group of pre-recorded exercise classes different from the first group (which as indicated above is not found in the specification as originally filed), generally claims a method and system which is disclosed in Foley et al. (US Pat. No. 9,174,085, Nov. 3, 2015) (herein “Foley”) (cited in the IDS filed on 01/24/2021).
Foley generally teaches a system and method where networked exercise machines can list exercise classes for users to join (see col. 6, line 34 – col. 7, line 3 and col. 12, lines 33-39) from a list of pre-recorded classes so that users can start together at a designated time (see Foley, col. 3, line 65 – col .4, line 9) and display both a video/audio content and a leaderboard content (see Fig. 9 and col. 7, line 51 - col. 8, line 14; and col. 12, line 40 – col. 13, line 29) to each individual machine to compare performance in real-time exercise against each user or “ghost users”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S LO/Primary Examiner, Art Unit 3784